COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-13-01034-CV
Trial Court Cause
Number:                   2012-35806A
                          Shirley Lenoir, Individually and as Personal Representative of the Estate of Shana Lenoir
Style:                    and Christopher McKnight, Individually and as next friend of Nayla McKnight
                          v. Leah Anne Gonski Marino f/k/a Leah Anne Gonski and Jaou-Chen Huang, M.D.
Date motion filed*:       December 4, 2014
                          Unopposed Motion for Extension of Time to File Motion for Rehearing and/or
Type of motion:           Motion for En Banc Reconsideration
Party filing motion:      Appellant
Document to be filed:     Motion for Rehearing and/or Motion for En Banc Reconsideration

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           December 10, 2014
         Number of previous extensions granted:       0
         Date Requested:                              January 26, 2015

Ordered that motion is:

              Granted, in part
                    If document is to be filed, document due: January 20, 2015
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________

Judge's signature: /s/ Harvey Brown
                          Acting individually          Acting for the Court

Panel consists of Justices Massengale, Brown, & Huddle

Date:               December 9, 2014